NO. 12-05-00107-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

DAN W. SHIREY,                                              §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF


BILLY JOE GIBSON,                                       §     ANDERSON COUNTY, TEXAS 
APPELLEE




MEMORANDUM OPINION
PER CURIAM
            Dan W. Shirey, proceeding pro se, appeals the trial court’s default judgment entered in favor
of Billy Joe Gibson.  Shirey raises one issue on appeal.  We affirm.
Background
            This cause, which concerns money allegedly owed under a lease option, was originally filed
in Justice Court, Precinct 2 of Anderson County, Texas.  Shirey appealed the case to the County
Court at Law of Anderson County, Texas, which ultimately granted a default judgment against
Shirey.  This appeal followed.
Briefing Requisites
            In his sole issue, Shirey contends that he neither signed nor finalized the lease agreement at
issue.  Yet, Shirey has not made any effort to set forth the underlying facts pertinent to this issue. 
See Tex. R. App. P. 38.1(f).  Moreover, Shirey has made no citations to the record.  Id. Furthermore,
Shirey has not presented any form of cogent argument, nor has he cited to any authority in support
of his sole issue.  See Tex. R. App. P. 38.1(h).
  We hold that Shirey has waived his argument by his
failure to adequately brief it.  See Kang v. Hyundai Corp., 992 S.W.2d 499, 503 (Tex.App.–Dallas
1999, no pet.).   Shirey’s sole issue is overruled.  
Disposition
            Having overruled Shirey’s sole issue, we affirm the trial court’s judgment.
 

Opinion delivered October 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


























(PUBLISH)